                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cr-00203-EMC-1
                                   8                    Plaintiff,                          ORDER RE EVIDENTIARY RULINGS
                                                                                            FOR NOVEMBER 5, 2019 TRIAL DATE
                                   9             v.
                                                                                            Docket No. 486
                                  10     CHRISTOPHER LISCHEWSKI,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant objects to trial exhibits 2, 3.00, 3.01, 3.02, 3.03, 3.04, 3.05, 3.06, and 3.07—all
                                  14   of which are charts that summarize telephone calls between alleged coconspirators before, during,
                                  15   and after the alleged conspiracy. He argues they are misleading because these summary exhibits
                                  16   take account of short calls and calls lasting 0:00 as “calls” within totaled and averaged figures.
                                  17          The Government responds that the summary charts identifying calls (even short calls and
                                  18   those that went to voicemail) are probative of the communications or attempted communications
                                  19   during the alleged conspiracy. Defendant does not object to the accuracy of the underlying chart
                                  20   on which these summary charts are based.
                                  21          “The proponent may use a summary, chart, or calculation to prove the content of
                                  22   voluminous writings, recordings, or photographs that cannot be conveniently examined in court.
                                  23   The proponent must make the originals or duplicates available for examination or copying, or
                                  24   both, by other parties at a reasonable time and place. And the court may order the proponent to
                                  25   produce them in court.” Fed. R. Evid. 1006.
                                  26          The Court finds that missed calls and calls lasting short durations may be a misnomer
                                  27   when represented in the chart as “calls.” As to probative value, the Government represents that it
                                  28   will corroborate even the short and missed calls with e-mails on or around the same time in order
                                   1   to demonstrate the urgency of communications throughout the alleged conspiracy period. As

                                   2   such, Defendant’s objections to the Government’s use of these charts as demonstratives are

                                   3   OVERRULED, subject to the Government replacing “calls” with “activations” for the purpose of

                                   4   clarity. As to admissibility, the Court will apply FRE 403. The Court reserves ruling on whether

                                   5   these summary charts come into evidence, subject to whether the Government can corroborate

                                   6   these calls with evidence proving their probative value. Defendant is free to propose summary

                                   7   charts deleting non-calls.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: November 5, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
